As filed with the Securities and Exchange Commission on June 5, 2015 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GUARANTY FEDERAL BANCSHARES, INC. (Exact name of registrant as specified in its charter) Delaware 43-179217 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1341 West Battlefield Springfield, Missouri (Address of Principal Executive Offices) (Zip Code) GUARANTY FEDERAL BANCSHARES, INC. 2 (Full title of the plan) Shaun A. Burke President and Chief Executive Officer Guaranty Federal Bancshares, Inc. 1341 West Battlefield Springfield , Missouri 65807 (Name and address of agent for service) (417) 520-4333 (Telephone number, including area code, of agent for service) PLEASE SEND COPIES OF COMMUNICATIONS TO: Craig A. Adoor, Esq. Husch Blackwell LLP The Plaza in Clayton Office Tower 190 Carondelet Plaza, Suite 600 St. Louis, Missouri 63105 (314) 480-1500 (314) 480-1505 (fax) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☒ 1 CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered (1) Proposed maximum offering price per share ( 2 ) Proposed maximum aggregate offering price ( 2 ) Amount of registration fee (2) Common Stock, par value$0.10 per share This Registration Statement covers 250,000 shares authorized to be issued under the Guaranty Federal Bancshares, Inc 2015 Equity Plan (the “ Plan ”). In addition, pursuant to Rule 416(a) under the Securities Act of 1933, as amended (the “ Securities Act ”), this Registration Statement also covers any additional securities that may be offered or issued pursuant to the Plan as a result of any stock split, stock dividend, recapitalization or other similar transaction. Estimated solely for the purpose of calculating the amount of the registration fee pursuant to paragraphs (c) and (h) of Rule 457 under the Securities Act. The price per share and aggregate offering price Global Market of The Nasdaq Stock Market on June 3, 2015. 2 PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS ITEM 1. PLAN INFORMATION.* ITEM 2. REGISTRANT INFORMATION AND EMPLOYEE PLAN ANNUAL INFORMATION.* * The documents containing the information specified in “Item 1. Plan Information” and “Item 2. Registrant Information and Employee Plan Annual Information” of Form S-8 will be sent or given to participants in the Guaranty Federal Bancshares, Inc. 2015 Equity Plan, as specified by Rule 428(b)(1) under the Securities Act. Such documents are not required to be, and are not, filed with the Securities and Exchange Commission either as part of this Registration Statement or as a prospectus or prospectus supplement pursuant to Rule 424 under the Securities Act. These documents and the documents incorporated by reference in this Registration Statement pursuant to Item 3 of Part II of Form S-8, taken together, constitute a prospectus that meets the requirements of Section 10(a) of the Securities Act. 1 PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT ITEM 3. INCORPORATION OF DOCUMENTS BY REFERENCE. The following documents, filed with the Securities and Exchange Commission (the “
